             Case 3:16-cr-00440-WHA Document 270 Filed 09/03/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 ) CERTIFIED TRANSLATION OF LETTER
16                                   )
       v.                            )
17                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )
                                     )
20                                   )

21          Attached at Exhibit A is a certified translation of the letter sent from defendant Yevgeniy Nikulin
22 to the Court and filed at docket number 269.

23 DATED: September 3, 2020                              Respectfully submitted,
24                                                       DAVID L. ANDERSON
                                                         United States Attorney
25

26                                                       /s/
                                                         MICHELLE J. KANE
27                                                       KATHERINE L. WAWRZYNIAK
                                                         Assistant United States Attorneys
28

     CERTIFIED TRANSLATION OF LETTER
     CR 16-00440 WHA
Case 3:16-cr-00440-WHA Document 270 Filed 09/03/20 Page 2 of 6




           EXHIBIT A
                                                        Case 3:16-cr-00440-WHA Document 270 Filed 09/03/20 Page 3 of 6
                                                        Case 3:16-cr-00440-WHA Document 269 Filed 08/10/20 Page 1 of 2



                                                                 Dear William Alsup!

                                                                 This letter to you is written by Yevgeniy Alexandrovich Nikulin, born October 19,

                                                         1987.

                                                                 I have a few requests regarding my confinement in jail. In court, if you recall, I

                                                         asked you through my lawyer to allow me a portable video game player (something like a

                                                         PSP slim, Nintendo lite, Gameboy, or similar) that I could use and that it could be given to

                                                         me, unfortunately, my lawyers and family for some reason have not been able to give it to

                                                         me because of the jail’s rules-guidelines, I would like to ask you to send me and my

                                                         lawyers a document confirming that I am allowed to receive/have and use a videogame and

                                                         additional attachments to it (charger, earbuds, USB-cord, etc.).
                      NORTHERN DISTRICT OF CALIFORNIA




                                                                 I also want to ask you for permission to receive a personal radio and MP3 player.
                         CLERK U.S. DISTRICT COURT
                             SUSAN Y. SOONG
        AUG 10 2020
FILED




                                                         Lawyer’s contact information:          Valery Nechay valerynechaylaw@gmail.com

                                                         Family’s contact information:          Anna Shvedova 4555555@mail.ru

                                                                                                Mikhail Nikulin mihussnik@mail.ru



                                                         I await your response (permission).



                                                                                         Respectfully yours, Yevgeniy Nikulin

                                                                                                August 6, 2020



                                                         [Signature]
Case 3:16-cr-00440-WHA Document 270 Filed 09/03/20 Page 4 of 6
Case 3:16-cr-00440-WHA Document 269 Filed 08/10/20 Page 2 of 2


                    [Handwritten note in English]
 Case 3:16-cr-00440-WHA Document 270 Filed 09/03/20 Page 5 of 6




Case 3:16-cr-00440-WHA Document 269-1 Filed 08/10/20 Page 1 of 1



                        [Envelope in English]
Case 3:16-cr-00440-WHA Document 270 Filed 09/03/20 Page 6 of 6
